DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 March 2020, 27 July 2020, and 28 March 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “comprises revising if said physician provided conditions…” This limitation is unclear because Examiner is unsure of what exactly is being “revised” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-11 are drawn to a method and claims 12-20 are drawn to a unit/system, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving at least one pharmaceutical dispensing regime for at least one patient from at least one physician; 2) assessing a status of said patient by collecting status information of said patient at a determined time before said time of dispensing pharmaceuticals and before said pharmaceutical dispensing machine commences said pharmaceutical dispensing process, 3) automatically assessing when said status of said patient affects said at least one pharmaceutical dispensing regime, 4) amending said at least one pharmaceutical dispensing regime according to said status of said patient to create at least one amended pharmaceutical dispensing regime when said status of said patient affects said at least one pharmaceutical dispensing regime, and 5) dispensing said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime. These steps correspond to Certain Methods of Organizing Human Activity. Independent claim 12 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 2-11 and 13-20 include all of the limitations of claims 1 and 12, and therefore likewise incorporate the above-described abstract idea. The limitations of depending claims 2-11 and 13-20 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-11 and 13-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 12 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using by a 1) pharmaceutical dispensing machine, 2) at least one sensor, and an 3) automatic pharmaceutical dispensing assessment unit comprising, 3a) at least one processor device, 3b) at least one computer readable medium having computer program instructions thereon, and 3c) at least one communication unit in communication with at least one server of a pharmaceutical dispensing system, at least one patient assessment unit, and at least one pharmaceutical dispensing machine to perform the claimed steps.
The 1) pharmaceutical dispensing machine and 3) automatic pharmaceutical dispensing assessment unit comprising, 3a) at least one processor device, 3b) at least one computer readable medium having computer program instructions thereon, and 3c) at least one communication unit in communication with at least one server of a pharmaceutical dispensing system, at least one patient assessment unit, and at least one pharmaceutical dispensing machine in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that they amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, page 22, line 24 to page 23, line 3 for the automatic pharmaceutical dispensing assessment unit and page 27, lines 14-26 for pharmaceutical dispensing machine).
The 2)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an automatic pharmaceutical dispensing unit, at least one sensor, and a pharmaceutical dispensing machine to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include MPEP 2106.05(f) and MPEP 2106.05(g) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).

The at least one sensor in these steps add insignificant extra-solution activity/pre-solution activity to the abstract idea. Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams–similarly, the current invention utilizes the sensor to obtain physiological values for a patient, which are then utilized to determine a regime and dispensed medication.
Furthermore, the current invention determines regime/medication and dispenses the medication utilizing an automatic pharmaceutical dispensing unit and a pharmaceutical dispensing machine, thus the machine and unit are adding the words “apply it” with mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2006/0253096 to Blakley et al. in view of U.S. 2016/0085927 to Dettinger et al.
As per claim 1, Blakley et al. teaches a method of managing a pharmaceutical dispensing process performed by a pharmaceutical dispensing machine, comprising:
--a. receiving at least one pharmaceutical dispensing regime for at least one patient from at least one physician; (see: paragraph [0023] where there is receipt of a generalized prescription (dispensing regime) from the medical care provider) said at least one pharmaceutical dispensing regime comprising at least one pharmaceutical dispensing schedule comprising at least one time of dispensing pharmaceuticals, at least one pharmaceutical and at least one pharmaceutical dispensing quantity; (see: paragraph [0029] where the time interval for dispensing and type and amount of each medication to be dispensed depend on the given regimen)
--b. assessing a status of said patient by collecting status information of said patient at a determined time before said time of dispensing pharmaceuticals and before said pharmaceutical dispensing machine commences said pharmaceutical dispensing process; (see: paragraph [0006] where a health parameter of the patient (status information that is indicative of a status) is assessed remotely. Also see: paragraph [0037] where the monitoring of the health parameter allows a medical care provider to quickly authorize a second medication regimen for the IMC to dispense to the patient. The monitoring is occurring prior to dispensing the medication)
--c. assessing when said status of said patient affects said at least one pharmaceutical dispensing regime; (see: paragraph [0037] where the health parameter is being monitored to determine a second medication regimen. The status of the patient is being assessed here)
--d. amending said at least one pharmaceutical dispensing regime according to said status of said patient to create at least one amended pharmaceutical dispensing regime when said status of said patient affects said at least one pharmaceutical dispensing regime; (see: paragraphs [0006] and [0020] where changes to health parameters of a patient can be indicative of a changing medical condition, which can be corrected by modifications to the medication regimen. The regimen here is being amended based on a status of the patient (a patient’s health parameters))
--e. dispensing by said pharmaceutical dispensing machine said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime (see: paragraphs [0024] and [0029] where medication is being dispensed, thus an update to the regimen would be dispensed).

1) --c. automatically assessing when said status of said patient affects said at least one pharmaceutical dispensing regime.
	
Dettinger et al. teaches:
1) --c. automatically assessing when said status of said patient affects said at least one pharmaceutical dispensing regime (see: paragraph [0048] where automatic assessment is occurring to generate an adjustment to the care plan).
One of ordinary skill at the time of the invention was filed would have found it obvious to automatically assess when said status of said patient affects said at least one pharmaceutical dispensing regime as taught by Dettinger et al. in the method as taught by Blakley et al. with the motivation(s) of monitoring a patient’s adherence to a care plan (see: paragraph [0005] of Dettinger et al.).

As per claim 2, Blakley et al. and Dettinger et al. in combination teaches the method of claim 1, see discussion of claim 1. Blakley et al. further teaches wherein said assessing a status of said patient is automatically performed (see: paragraph [0006] where a health parameter of the patient (status information that is indicative of a status) is assessed remotely. Also see: paragraph [0037] where the monitoring of the health parameter allows a medical care provider to quickly authorize a second medication regimen for the IMC to dispense to the patient. The monitoring is occurring prior to dispensing the medication and is done automatically).

As per claim 3, Blakley et al. and Dettinger et al. in combination teaches the method of claim 1, see discussion of claim 1. Dettinger et al. further teaches wherein said amending said at least one pharmaceutical dispensing regime is automatically performed (see: paragraph [0048] where there is automatic amending of a regime to an adjusted regime).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Blakley et al. and Dettinger et al. in combination teaches the method of claim 1, see discussion of claim 1. Blakley et al. further teaches wherein said assessing a status of said patient comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test (see: paragraph [0036] where a test of patient status is being performed via measuring the ECG waveforms of the patient. The dispensing time here occurs after the resulting physiological measurements (test results) are taken, thus the dispensing time here is relative to the time required to receive the test results).

As per claim 5, Blakley et al. and Dettinger et al. in combination teaches the method of claim 1, see discussion of claim 1. Blakley et al. further teaches wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said pharmaceutical dispensing process (see: paragraph [0037] where the monitoring of the health parameter allows a medical care provider to quickly authorize a second medication regimen for the IMC to dispense to the patient. The determined time here is any time before the dispensing of the pharmaceutical, thus the determined time is relative to the time required for the machine to finish dispensing the pharmaceutical).

As per claim 6, Blakley et al. and Dettinger et al. in combination teaches the method of claim 1, see discussion of claim 1. Blakley et al. further teaches wherein said assessing a status of said patient comprises measuring at least one physiological parameter of said patient (see: paragraph [0036] of Blakley et al. where there is at least one physiological parameter of the patient that is being used to assess the patient in the form of physiological waveforms).

As per claim 7, Blakley et al. and Dettinger et al. in combination teaches the method of claim 1, see discussion of claim 1. Blakley et al. further teaches wherein said assessing a status of said patient comprises connecting said patient to at least one sensor (see: paragraph [0036] where there is a heartrate monitor (sensor)).

As per claim 8, Blakley et al. and Dettinger et al. in combination teaches the method of claim 1, see discussion of claim 1. Dettinger et al. teaches wherein said amending said at least one pharmaceutical dispensing regime further comprises notifying said at least one physician of said at least one amended pharmaceutical dispensing regime (see: paragraph [0048] where proposed case place alterations may be provided to the care provider).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein said amending said at least one pharmaceutical dispensing regime further comprises notifying said at least one physician of said at least one amended pharmaceutical dispensing regime as taught by Dettinger et al. in the method as taught by Blakley et al. with the motivation(s) of obtaining authorization from a medical care provider (see: paragraph [0048] of Dettinger et al.).

As per claim 9, Blakley et al. and Dettinger et al. in combination teaches the method of claim 1, see discussion of claim 1. Dettinger et al. teaches wherein said assessing a status of said patient comprises sending information about said assessment status to at least one server to be analyzed by an assessment tool software (see: paragraph [0055] where the care platform server 500 is configured to generate a care plan that may be customized for the individual. Also see: FIG. 5 and paragraph [0015]. The server here is receiving information about a patient’s status and is also analyzing this information to adjust the care plan).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Blakley et al. and Dettinger et al. in combination teaches the method of claim 1, see discussion of claim 1. Dettinger et al. further teaches wherein said assessing a status of said patient further comprises revising if said physician provided conditions on which said pharmaceutical dispensing regime needs to be amended according to a status of the patient close to the time of dispensing pharmaceuticals (see: paragraph [0048] where the care provider may customize the selected care plan alteration. This is done before the time of dispensing the drug because the provider must authorize the dispensing of the drug).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Blakley et al. and Dettinger et al. in combination teaches the method of claim 1, see discussion of claim 1. Dettinger et al. teaches wherein said assessing when said status of said patient affects said at least one pharmaceutical dispensing regime comprises comparing one or more selected from the group consisting of: said status information with data located in a server, said status information with historical status data content, said status information with assessment data, said status information with status information from other patients in the vicinity of said patient, and any combination thereof (see: paragraph [0037] where event rules are created based on patient information and patient information includes treatment history of the patient. Further see: paragraphs [0051]-[0053] where patient status data is received in the form of biometric data and then the data is monitored and compared with event rules. This corresponds with “said status information with historical status data content”).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Blakley et al. teaches an automatic pharmaceutical dispensing assessment unit for a pharmaceutical dispensing system that performs at least one pharmaceutical dispensing process, the unit comprising:
a. at least one processor device; (see: paragraph [0019] where there is an intelligent medical cabinet, which suggests that a computing device is present. However, the later-used Dettinger reference teaches this in paragraph [0008])
b. at least one computer readable medium having computer program instructions thereon; (see: paragraph [0019] where there is an intelligent medical cabinet, which suggests that a computing device with instructions is present. However, the later-used Dettinger reference teaches this in paragraph [0007])
--wherein said at least one processor device execute said program instructions to perform actions, including:
--d. receiving at least one pharmaceutical dispensing regime for at least one patient from at least one physician; (see: paragraph [0023] where there is receipt of a generalized prescription (dispensing regime) from the medical care provider) said at least one pharmaceutical dispensing regime comprising at least one pharmaceutical dispensing schedule comprising at least one time of dispensing pharmaceuticals, at least one pharmaceutical and at least one pharmaceutical dispensing quantity; (see: paragraph [0029] where the time interval for dispensing and type and amount of each medication to be dispensed depend on the given regimen)
--e. automatically assessing a status of said patient by collecting status information of said patient by said at least one patient assessment unit at a determined time before said time of dispensing pharmaceuticals and before said pharmaceutical dispensing machine commences said pharmaceutical dispensing process; (see: paragraph [0006] where a health parameter of the patient (status information that is indicative of a status) is assessed remotely. Also see: paragraph [0037] where the monitoring of the health parameter allows a medical care provider to quickly authorize a second medication regimen for the IMC to dispense to the patient. The monitoring is occurring prior to dispensing the medication)
--f. assessing when said status of said patient affects said at least one pharmaceutical dispensing regime; (see: paragraph [0037] where the health parameter is being monitored to determine a second medication regimen. The status of the patient is being assessed here)
--g. automatically amending said at least one pharmaceutical dispensing regime according to said status of said patient to create at least one amended pharmaceutical dispensing regime when said status of said patient affects said at least one pharmaceutical dispensing regime; (see: paragraphs [0006] and [0020] where changes to health parameters of a patient can be indicative of a changing medical condition, which can be corrected by modifications to the medication regimen. The regimen here is being amended based on a status of the patient (a patient’s health parameters))
--h. dispensing by said pharmaceutical dispensing machine said at least one pharmaceutical according to said at least one amended pharmaceutical dispensing regime (see: paragraphs [0024] and [0029] where medication is being dispensed, thus an update to the regimen would be dispensed).
Blakley et al. teaches the above-cited limitations. The difference between Blakley et al. and the claimed invention is that while Blakley et al. does disclose dispensing of an adjusted medication based on a patient status, it does not explicitly teach wherein the assessing when the regime needs to be altered based on the patient’s status. More specifically, Blakley et al. may not further, specifically teach:
1) --c. at least one communication unit in communication with:
--i. at least one server of a pharmaceutical dispensing system; and
--ii. at least one patient assessment unit; 
--iii. at least one pharmaceutical dispensing machine; and
2) --f. automatically assessing when said status of said patient affects said at least one pharmaceutical dispensing regime;

Dettinger et al. teaches:
1) --c. at least one communication unit in communication with:
--i. at least one server of a pharmaceutical dispensing system; (see: paragraph [0060] where the media is being conveyed to a computer over a network)
(see: paragraph [0060] where the media is being conveyed to a computer over a network)
--iii. at least one pharmaceutical dispensing machine; (see: paragraph [0060] where the media is being conveyed to a computer over a network) and
2) --f. automatically assessing when said status of said patient affects said at least one pharmaceutical dispensing regime (see: paragraph [0048] where automatic assessment is occurring to generate an adjustment to the care plan).
One of ordinary skill at the time of the invention was filed would have found it obvious to have a communication unit and automatically assess when said status of said patient affects said at least one pharmaceutical dispensing regime as taught by Dettinger et al. in the method as taught by Blakley et al. with the motivation(s) of monitoring a patient’s adherence to a care plan (see: paragraph [0005] of Dettinger et al.).

As per claim 14, Blakley et al. and Dettinger et al. in combination teaches the unit of claim 12, see discussion of claim 12. Blakley et al. teaches a machine as a pharmaceutical dispensing machine (see: paragraph [0019] where there is an intelligent medical cabinet).
Dettinger et al. further teaches wherein said automatic pharmaceutical dispensing assessment unit is located outside said machine (see: FIG. 1 and paragraph [0024] where there is a care provider environment which includes an assessment unit of a care plan management application. The assessment unit here is located outside of the machine (mobile device) that is within the patient’s environment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the wherein said automatic pharmaceutical dispensing assessment unit is located outside said machine as taught by Dettinger et al. for the pharmaceutical dispensing machine and assessment process as disclosed by Blakley et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Blakley et al. describes a pharmaceutical dispensing machine where an assessment is being made to determine a pharmaceutical to be dispensed thus one could substitute where (the location that the assessment is being made) the assessment is being made to obtain predictable results of generating an assessment for determining a pharmaceutical. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 15, Blakley et al. and Dettinger et al. in combination teaches the unit of claim 12, see discussion of claim 12. Blakley et al. teaches a machine as a pharmaceutical dispensing machine (see: paragraph [0019] where there is an intelligent medical cabinet).
Dettinger et al. further teaches wherein said automatic pharmaceutical dispensing assessment unit is located at a remote location and in direct communication with said machine (see: FIG. 1 and paragraph [0024] where there is a care provider environment which includes an assessment unit of a care plan management application. The assessment unit here is located at a remote location of the care provider’s environment and can communicate with the machine (the mobile device) of the patient’s environment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein said automatic pharmaceutical dispensing assessment unit is located at a remote location and in direct communication with said machine as taught by Dettinger et al. for the pharmaceutical dispensing machine and assessment process as disclosed by Blakley et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Blakley et al. describes a pharmaceutical dispensing machine where an assessment is being made to determine a pharmaceutical to be dispensed thus one could substitute where (the location that the assessment is being made) the assessment is being made to obtain predictable results of generating an assessment for determining a pharmaceutical. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 16, Blakley et al. and Dettinger et al. in combination teaches the unit of claim 12, see discussion of claim 12. Blakley et al. further teaches wherein said automatically assessing a status of said patient comprises performing at least one test and said determined time before said time of dispensing is relative to the time required to receive results of said test (see: paragraph [0036] where a test of patient status is being performed via measuring the ECG waveforms of the patient. The dispensing time here occurs after the resulting physiological measurements (test results) are taken, thus the dispensing time here is relative to the time required to receive the test results).

As per claim 17, Blakley et al. and Dettinger et al. in combination teaches the unit of claim 12, see discussion of claim 12. Blakley et al. further teaches wherein said determined time before said time of dispensing is relative to the time required for the pharmaceutical dispensing machine to finish said pharmaceutical dispensing process (see: paragraph [0037] where the monitoring of the health parameter allows a medical care provider to quickly authorize a second medication regimen for the IMC to dispense to the patient. The determined time here is any time before the dispensing of the pharmaceutical, thus the determined time is relative to the time required for the machine to finish dispensing the pharmaceutical).

As per claim 18, Blakley et al. and Dettinger et al. in combination teaches the unit of claim 12, see discussion of claim 12. Blakley et al. further teaches wherein automatically assessing a status of said patient comprises measuring at least one physiological parameter of said patient (see: paragraph [0036] of Blakley et al. where there is at least one physiological parameter of the patient that is being used to assess the patient in the form of physiological waveforms).

As per claim 19, Blakley et al. and Dettinger et al. in combination teaches the unit of claim 12, see discussion of claim 12. Blakley et al. further teaches wherein said automatically assessing a status of said patient comprises connecting said patient to at least one sensor (see: paragraph [0036] where there is a heartrate monitor (sensor) and it’s monitoring ECG data of the patient).

As per claim 20, Blakley et al. and Dettinger et al. in combination teaches the unit of claim 19, see discussion of claim 19. Dettinger et al. further teaches wherein said automatically assessing when said status of said patient affects 61said at least one pharmaceutical dispensing regime comprises comparing one or more selected from the group consisting of: said status information with data located in said server, said status information with historical status data content, said status information with assessment data, said status information with status information from other patients in the vicinity of said patient, and any combination thereof (see: paragraph [0037] where event rules are created based on patient information and patient information includes treatment history of the patient. Further see: paragraphs [0051]-[0053] where patient status data is received in the form of biometric data and then the data is monitored and compared with event rules. This corresponds with “said status information with historical status data content”).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2006/0253096 to Blakley et al. in view of U.S. 2016/0085927 to Dettinger et al. as applied to claim 12, further in view of U.S. 2019/0206540 to Agassi et al.
As per claim 13, Blakley et al. and Dettinger et al. in combination teaches the unit of claim 12, see discussion of claim 12. The combination may not further, specifically teach wherein said automatic pharmaceutical dispensing assessment unit is located within said pharmaceutical dispensing machine.

Agassi et al. teaches:
--wherein said automatic pharmaceutical dispensing assessment unit is located within said pharmaceutical dispensing machine (see: FIG. 4 where there is a method for facilitating dispensing medication from a dispensing station. Further see: paragraphs [0039] and [0040] where dispensing is occurring when the dispensing station is instructed to dispense. An assessment unit is located within the station here that is able to determine medication before dispensing said medication).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein said automatic pharmaceutical dispensing assessment unit is located within said pharmaceutical dispensing machine as taught by Agassi et al. for the pharmaceutical dispensing machine and assessment process as disclosed by Blakley et al. and Dettinger et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Blakley et al. and Dettinger et al. describes a pharmaceutical dispensing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626